Longo, J.
(dissenting.) Although the plaintiff may no longer have an immediate interest in the outcome of this case, I am persuaded that we should reach the merits of his constitutional claim. It falls squarely within the class of grievances that are capable of repetition yet evading review unless the mootness barrier is lifted. Moreover, the plaintiff’s claim directly affects the administration of bail by the trial courts of this state. Practical relief can follow from our decision and the public importance of the question makes it desirable that we decide it. The same considerations recently moved this court to entertain a statutory challenge to parole release hearings, even though the plaintiff was eventually paroled prior to the perfection of his appeal; Taylor v. Robinson, 171 Conn. 691, 694, 372 A.2d 102; and to entertain a constitutional challenge to the denial of bail pending the outcome of parole revocation proceedings, despite the fact that by the time the ease was argued parole for the plaintiffs had been revoked and then granted again; Liistro v. Robinson, 170 Conn. 116, 121-22, 365 A.2d 109. I fail to see why this case should be treated differently.
*152On the merits, there is no question that the bondsman’s resort to General Statutes § 52-319,1 made applicable to sureties in criminal proceedings by General Statutes § 54-65,2 constituted state action sufficient to invoke the due process protections of the federal and state constitutions, if some liberty or property interest of the plaintiff was injured thereby. An accused who has managed to post bond with surety has acquired a valuable, albeit limited, freedom of movement. Surely that interest qualifies as liberty protected by the federal and state due process clauses. While the statutory procedures challenged in this appeal did not result in revocation of the plaintiff’s bail or in the imposition of additional conditions of release, it cannot be denied that their operation had serious consequences for his liberty. The immediate effects of the mittimus issued on October 12 were to make the plaintiff ineligible for holiday furloughs and other release privileges while serving his sentence for the larceny convictions and to strip him of his right to be *153released at the expiration of the confinement portion of his sentence, unless he once again posted bond with surety on the narcotics charge. This injury to the plaintiff’s constitutionally protected liberty interest was sufficient to call due process into play. An accused whose bondsman has been discharged by order of a court will not readily find another willing to take the risk.
Although an accused does not have a constitutional right to a bond he can afford, or to require that a particular bondsman provide or continue on his bond, I would hold that he does have a constitutional right to procedural due process when the state endangers his liberty by offering his bondsman an opportunity to be discharged. This conclusion is supported by a trilogy of recent United States Supreme Court decisions holding that the federal due process clause governs the revocation of parole, Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484; the revocation of probation, Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656; and the denial of good-time credits for prisoners, Wolff v. McDonnell, 418 U.S. 539, 94 S. Ct. 2963, 41 L. Ed. 2d 935.
The central meaning of procedural due process is clear: parties whose rights are to be affected are entitled to notice and a hearing. Roundhouse Construction Corporation v. Telesco Masons Supplies Co., 168 Conn. 371, 376-77, 362 A.2d 778. Since General Statutes §§ 52-319 and 54-65 afford an accused neither notice nor hearing on his surety’s application for discharge, no searching analysis is needed to conclude that they are unconstitutional beyond a reasonable doubt. The deficiencies in the statutes are all the more glaring in the light of the notice and *154hearing afforded an accused by Practice Book, 1963, § 2084 and § 2085, which authorize a bail commissioner to apply to a judicial authority for review of conditions of release.

 “[General Statutes] Sec. 52-319. eights of surety. Any surety who has entered into a recognizance for the personal appearance of another, and afterwards believes that his principal intends to abscond, may apply to a judge of the superior court or the court of common pleas, produce his bail bond, or evidence of his being surety, and verify the reason of his application by oath or otherwise, and thereupon such judge shall forthwith grant a mittimus, directed to a proper officer or indifferent person, commanding him forthwith to arrest such principal and commit him to a community correctional center; and the community correctional center administrator shall receive such principal and retain him in a community correctional center until discharged by due order of law. Such surrender of the principal shall be a full discharge of the surety upon his bond or recognizance.”


 “[General Statutes] Sec. 54-65. surety may surrender his municipal. Any surety in a recognizance in criminal proceedings, who believes that his principal intends to abscond, may have the same remedy, and proceed and be discharged in the same manner, as sureties upon bail bonds in civil actions.”